Exhibit 10.24
AMENDMENT NO. 1 TO AGREEMENT
     This Amendment No. 1 (this “Amendment”) is made and entered as of the 15th
day of December 2010 (the “Effective Date”) by and between Tollgrade
Communications, Inc., a Pennsylvania corporation (the “Company”), and [Name of
Executive], who is an employee of the Company (“Executive”).
     WHEREAS, the Company and Executive are parties to a certain Agreement dated
as of March 17, 2009 (the “Agreement”), which provides for certain payment and
other benefits following the termination of Executive’s employment under certain
circumstances; and
     WHEREAS, with the intent of ensuring that the Agreement complies with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, the
Parties desire to amend the Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
and intending to be legally bound hereby, the parties agree as follows:
Article 1. Amendments.
     1.1. Section 3(a) of the Agreement is amended by deleting the phrase “on or
before the fifth day following your termination date,” and inserting in lieu
thereof the phrase, “within the period described in Section 3(d) following the
later of your termination date or the date on which you incur a Separation from
Service (as defined in Section 409A of the Internal Revenue Code of 1986, as
amended)”.
     1.2. Section 3(d) of the Agreement is amended and restated to read in its
entirety as follows:

  (d)   Payment of the benefits described in this Section 3 is subject to you
signing, within sixty days after your date of termination (the “Execution
Period”) and not revoking for a period of seven days thereafter (the “Revocation
Period”), a separation and mutual release of claims agreement in substantially
the form then used by Tollgrade in connection with its general severance policy.
Any severance payments due under this Section 3 will be paid to you within five
days following the expiration of the Revocation Period (the “Payment Period”);
provided, however, that you shall have no discretion to select a tax year in
which to receive any payment due hereunder; and provided, further, that if it
would be possible for the combined Execution Period, Revocation Period, and
Payment Period to span two of your tax years, Tollgrade will make severance
payments during the second of such years on or before the later of the
expiration of the Payment Period or the fifth day of such tax year.

Article 2. Miscellaneous
     2.1. No Other Modifications. Except as modified by this Amendment, the
provisions of the Agreement shall remain in full force and effect. The
Agreement, together with this Amendment, constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties.

 



--------------------------------------------------------------------------------



 



     2.2. Governing Law. This Amendment shall be construed in accordance with,
and governed by, the laws of the Commonwealth of Pennsylvania, without regard to
conflict-of-laws provisions.
     2.3. Counterparts. This Amendment may be executed in any number of
counterparts and by the different Parties on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original, and all of which counterparts, taken together, shall constitute but
one and the same Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

              ATTEST:       TOLLGRADE COMMUNICATIONS, INC.          
 
         By:  
 
           
 
          Name: Jennifer M. Reinke
Title: General Counsel and Secretary WITNESS:                    
 
          [Executive Name]

 